                                                                Case 2:20-bk-21022-BR       Doc 96 Filed 01/19/21 Entered 01/19/21 15:42:59          Desc
                                                                                             Main Document    Page 1 of 5



                                                                 1 SMILEY WANG-EKVALL, LLP
                                                                   Lei Lei Wang Ekvall, State Bar No. 163047
                                                                 2 lekvall@swelawfirm.com
                                                                   Philip E. Strok, State Bar No. 169296
                                                                 3 pstrok@swelawfirm.com
                                                                   Timothy W. Evanston, State Bar No. 319342
                                                                 4 tevanston@swelawfirm.com
                                                                   3200 Park Center Drive, Suite 250
                                                                 5 Costa Mesa, California 92626
                                                                   Telephone: 714 445-1000
                                                                 6 Facsimile:    714 445-1002

                                                                 7 Proposed Attorneys for Elissa D. Miller,
                                                                   Chapter 7 Trustee
                                                                 8

                                                                 9                           UNITED STATES BANKRUPTCY COURT

                                                                10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 In re                                             Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                13 GIRARDI KEESE,                                    Chapter 7

                                                                14                                                   STIPULATION CONFIRMING PRE-
                                                                                                                     PETITION AGREEMENT AND
                                                                15                                                   AUTHORIZING PAYMENT OF FEES
                                                                                                                     AND EXPENSES TO BE DISBURSED
                                                                16                                                   TO THE ESTATE
                                                                                                   Debtor.
                                                                17                                                   [No Hearing Required]

                                                                18

                                                                19   TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                20           Elissa D. Miller, the chapter 7 trustee of the bankruptcy estate of Girardi Keese

                                                                21 (the "Trustee"), by and through her attorneys, and Alder Law, P.C. ("AlderLaw"), enter

                                                                22 into this Stipulation Confirming Pre-Petition Agreement and Authorizing Payment of Fees

                                                                23 and Expenses to be Disbursed to the Estate (the "Stipulation") as follows:

                                                                24

                                                                25                                               RECITALS

                                                                26           A.    On December 18, 2020 (the "Petition Date"), an involuntary chapter 7

                                                                27 bankruptcy petition ("Petition") was filed against Girardi Keese ("Debtor"). As of the filing

                                                                28


                                                                     2851071.4                                      1                                STIPULATION
                                                                Case 2:20-bk-21022-BR         Doc 96 Filed 01/19/21 Entered 01/19/21 15:42:59                   Desc
                                                                                               Main Document    Page 2 of 5



                                                                 1 of the involuntary petition, Debtor was counsel of record in a significant number of

                                                                 2 matters which were undertaken on a contingency basis.

                                                                 3           B.      The petitioning creditors moved for the appointment of an interim trustee

                                                                 4 which was granted by the Court by order entered January 5, 2021. The Trustee was

                                                                 5 appointed as the interim chapter 7 trustee on January 6, 2021. The order for relief was

                                                                 6 entered January 13, 2021 and, the same date, the Trustee was reappointed and has

                                                                 7 been serving in that capacity since.

                                                                 8           C.      On October 10, 2017, Debtor commenced an action on behalf of a client in

                                                                 9 Orange County Superior Court (the "Superior Court Case").1

                                                                10           D.      The Trustee is advised that prior to the Petition Date, in approximately July

                                                                11 of 2020, Debtor and AlderLaw entered into an agreement whereby AlderLaw would
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 substitute in to represent the Debtor's client as plaintiff's counsel, and Debtor would
                               Costa Mesa, California 92626




                                                                13 receive 25% of AlderLaw's fee recovery, plus reimbursement of all expenses. The

                                                                14 Trustee is further advised that in addition, the Debtor, AlderLaw and the plaintiff/former

                                                                15 client agreed that the Debtor and AlderLaw would waive certain nominal fees.

                                                                16           E.      The Superior Court Case was recently resolved. Pursuant to a confidential

                                                                17 settlement agreement, plaintiff/Debtor's former client will be paid directly by defendants.

                                                                18 The Debtor's estate is entitled to fees totaling $190,000.00 and costs totaling $19,082.71.

                                                                19           F.      Due to the Debtor's bankruptcy, defendants are reluctant to remit the fees

                                                                20 and costs to the Debtor's estate without written confirmation from the Trustee of the

                                                                21 amounts set forth above.

                                                                22

                                                                23                                                   STIPULATION

                                                                24           In light of the foregoing, the parties stipulate as follows:

                                                                25

                                                                26
                                                                     1
                                                                27           The settlement agreement referenced in paragraph E is confidential and the disclosure of the case
                                                                     name, number, or identity of the parties could lead to a breach of the confidentiality provision and
                                                                28   jeopardize the settlement.



                                                                     2851071.4                                            2                                     STIPULATION
Case 2:20-bk-21022-BR    Doc 96 Filed 01/19/21 Entered 01/19/21 15:42:59   Desc
                          Main Document    Page 3 of 5




                    19
        Case 2:20-bk-21022-BR                      Doc 96 Filed 01/19/21 Entered 01/19/21 15:42:59                                      Desc
                                                    Main Document    Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): STIPULATION CONFIRMING PREPETITION
AGREEMENT AND AUTHORIZING PAYMENT OF FEES AND EXPENSES TO BE DISBURSED TO THE ESTATE will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 January 19, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) January 19, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 January 19, 2021                          Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                       Doc 96 Filed 01/19/21 Entered 01/19/21 15:42:59                                      Desc
                                                    Main Document    Page 5 of 5




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
